





CITATION:
Ontario
          (Labour) v. United Independent Operators Limited, 2011 ONCA 33





DATE:
          20110118



DOCKET: C51442



COURT OF APPEAL FOR ONTARIO



Doherty, Feldman and Gillese JJ.A.



BETWEEN



Her Majesty the Queen in Right of Ontario (Ministry of
          Labour)



Appellant



and



United Independent Operators Limited



Respondent



Grainne McGrath, for the appellant



Karen Fields, for the respondent



Heard: November 4, 2010



On appeal from the judgment of Justice Peter Tetley of the
          Ontario Court of Justice, dated October 2, 2009, dismissing the appeal from
          the acquittal entered on November 8, 2007 by Justice of the Peace James E.
          Oates of the Ontario Court of Justice.



Gillese J.A.:




[1]

This appeal requires the court to consider, for the
    first time, whether independent contractors are to be counted when determining
    whether an employer must establish and maintain a joint health and safety
    committee pursuant to s. 9 of the
Occupational
    Health and Safety Act
, R.S.O. 1990, c. O.1 (the 
OHSA
).

OVERVIEW

[2]

United Independent Operators Limited (UIOL) is a load
    broker.   Customers contract with it to
    transport aggregate (sand, gravel and crushed stone).  In turn, UIOL contracts with truck drivers 
    who independently own and operate their trucks  to pick up the aggregate from
    quarries, gravel pits and construction sites and transport it to locations where
    UIOLs customers need it.

[3]

Section 9(2)(a) of the
OHSA
requires a joint health and safety committee (JHSC) at a
    workplace at which 20 or more workers are regularly employed.  The question raised on this appeal is whether
    the independent truck owner/operators (truck drivers) are regularly
    employed within the meaning of s. 9(2)(a).


[4]

As I will explain, it is my view that they are.

BACKGROUND

[5]

UIOLs sole business premises are in Woodbridge,
    Ontario.  They consist of a reception
    area, a lunch room and seven offices (the UIOL office).  On July 24, 2004, there were eleven employees
    working at the UIOL office.

[6]

The number of truck drivers working for UIOL ranges
    from 30 to 140, depending on the time of year.  When hauling for UIOL, the trucks must bear the UIOL corporate banner so
    that they are readily identifiable by UIOL customers as being part of the
    contracted haulage service.  UIOL pays
    the truck drivers based on an agreed price per ton of material transported or
    by the trip.

[7]

To work for UIOL, a truck driver must attend at the UIOL
    office and give various documents to Ms. Sandra Upshaw, the Safety and
    Owner/Operator Administrator.  The documentation
    includes such things as a Record of Vehicle Weight, a Certificate of
    Competency, an Operating License, a Commercial Vehicle Operator Registration
    Certificate, a Certificate of Insurance, a Drivers License, and a WSIB
    Certificate or Clearance Certificate.  The candidate then obtains and completes an application form.

[8]

Once UIOL receives all the necessary documentation, it
    screens the candidate.  If the candidate
    is accepted, he or she returns for an orientation session that lasts for approximately
    an hour and a half. This session includes a page-by-page review of the company
    handbook, the presentation of a safety video, a quiz on the content of the
    video, and a meeting with the UIOL dispatcher. The company handbook specifies
    the truck drivers duties, and includes direction on daily responsibilities,
    procedures to be followed in the quarries, what the truck drivers should wear,
    and how they should generally operate when working for UIOL.

[9]

After orientation is complete, the truck driver can be
    dispatched by UIOL. There are two dispatchers at the UIOL office.  They decide which truck drivers will be
    dispatched, and they tell the truck drivers where to pick up their loads.  Truck drivers must call the office each day
    between 3 and 5pm to find out where they have been assigned.  Although truck drivers are permitted to turn
    down a dispatch opportunity, this occurs only between 3 and 4% of the time.  When truck drivers have a health or safety
    concern, they are to call the UIOL dispatcher.  If customers have concerns in respect of a truck driver, they must raise
    the matter with staff at the UIOL office.

[10]

The truck drivers spend the bulk of their time working
    at various pits and quarries that are not owned by UIOL. They own their own
    trucks and pay all associated expenses, including insurance, fuel, repairs,
    tires, tolls and traffic tickets. Most truck drivers also own their trailers,
    although some rent trailers from UIOL.  They
    must own a hard hat, safety boots, reflective vest and wheel chocks and they must
    sign a form saying that they own these items or have purchased them from UIOL.

[11]

There are no written employment contracts between the truck
    drivers and UIOL.  No statutory
    deductions  for income tax, CPP, EI or otherwise  are made from payments to
    the truck drivers.  UIOL does not pay for
    Workplace Safety and Insurance Board (WSIB) coverage for the truck drivers nor
    does it give them Records of Employment when the working relationship is terminated.

[12]

Truck drivers attend at the UIOL office approximately
    twice per month to drop off load sheets or weigh tickets for processing and to secure
    payment for the haulage services they have provided.  They frequently receive safety information
    when picking up their cheques.  Truck
    drivers must keep detailed run sheets, setting out the work that they have completed.
    They have a space at the UIOL office, called the drivers room, in which they
    can fill out the run sheets.

[13]

Truck drivers are periodically required to attend
    health and safety meetings, some of which are held at the UIOL office and some
    of which are held offsite. UIOL also conducts safety meetings with those of its
    employees who exercise managerial functions.

[14]

The Ministry of Labour became involved with UIOL when
    Amrik Singh, a truck driver who worked for UIOL, was crushed between his truck
    and that of another UIOL truck driver.  He
    suffered a broken pelvis and two broken legs. The accident occurred at the
    worksite of a UIOL customer.

[15]

While investigating the accident, the Ministry of Labour
    formed the view that UIOL had contravened the Act by failing to establish and
    maintain a JHSC.  It issued an order
    requiring UIOL to establish a JHSC (the Order).  UIOL disputed its obligation to have such a
    committee, arguing that it had only 11 full time employees and that the truck
    drivers were not regularly employed by it.  UIOL pointed out that the truck drivers were not in an employment
    relationship with it and that they had been held to be independent contractors
    by the WSIB, Revenue Canada and the Ministry of Labour, Employment Standards
    Branch.

[16]

Nonetheless, UIOL complied with the Order by establishing
    and maintaining a JHSC.

[17]

Despite
    UIOLs compliance with the Order, charges were laid against it for having
    failed to have such a committee in July 2004, when Mr. Singh was injured.

[18]

A trial
    was conducted before Justice of the Peace James E. Oates.  He acquitted UIOL.

[19]

In finding
    that UIOL was not required to establish and maintain a JHSC, the trial judge
relied
    heavily on
526093 Ontario Inc. (c.o.b.
    Taxi Taxi)
, [2000] O.O.H.S.A.D. No. 98 (QL) (
Taxi Taxi
), a decision of the Ontario Labour Relations Board, in
    which regularly employed was held to apply only to workers who have a traditional
    employment relationship with their employers.  The trial judge concluded that the facts in the present case and those
    in
Taxi Taxi
were virtually
    identical.  He listed the following
    points of similarity:  all of UIOLs truck
    drivers are independent owner/operators; UIOL does not own any of the trucks;
    UIOL is, in effect, a dispatch business; the truck drivers pay UIOL a fee for
    its dispatch services; the truck drivers pay all taxes, fees, and tolls; the
    truck drivers arrange and pay for WSIB coverage; and, the truck drivers do not
    operate physically from the UIOL office, going to it only to submit the
    paperwork necessary to be paid.

[20]

The Ministry of Labour appealed.

[21]

Justice Peter Tetley, of the Ontario Court of Justice,
    dismissed the appeal.  Like the trial
    judge, he was of the view that UIOL was under no obligation to establish a
    JHSC.

[22]

The appeal court judge acknowledged that the
OHSA
must be interpreted in a broad manner
    consistent with its legislative purpose but held that the trial judge made no error
    in relying on the
Taxi Taxi
decision.  He accepted the conclusion in
Taxi Taxi
that the mandatory committee
    structure imposed by s. 9(2)(a) is consistent with an environment in which an
    employer has regular employees who perform work in its workplace.  Like the trial judge, he accepted that the
    word employed in s. 9(2)(a) refers to a traditional employment relationship.  He held that the truck drivers are not
    employed in the traditional sense because they: are entitled to refuse the
    employment opportunities that UIOL offers them; can work for themselves or
    someone else; own and maintain their own vehicles; commonly structure their
    trucking services as independent businesses.  In the circumstances, he found it is difficult to conclude that they
    were regularly employed by UIOL.

[23]

Once more, the Ministry of Labour appeals.

THE ISSUE

[24]

This
    appeal raises a single issue: did the appeal court judge err in holding that
    the UIOL truck drivers are not regularly employed within the meaning of s. 9(2)(a)
    of the
OHSA
?

THE STANDARD OF REVIEW

[25]

This
    appeal depends on the proper interpretation of the words regularly employed
    in s. 9(2)(a) of the
OHSA
.  The interpretation of legislation is a
    question of law to be reviewed on a standard of correctness: see
Ontario (Ministry of Labour) v. Dofasco Inc.
(2007), 87 O. R. (3d) 161 (C.A.), at para. 6.

THE RELEVANT STATUTORY PROVISIONS

[26]

Sections 1(1), 8(1) and 9(1), (2) and (4) of the
OHSA
are relevant to the analysis.  They are set out below.

1.

(1)
    In this Act,

constructor means a person who undertakes a
    project for an owner and includes an owner who undertakes all or part of a
    project by himself or by more than one employer;

employer means a person who employs one or more
    workers or contracts for the services of one or more workers and includes a
    contractor or subcontractor who performs work or supplies services and a
    contractor or subcontractor who undertakes with an owner, constructor,
    contractor or subcontractor to perform work or supply services;

worker means a person who performs work or
    supplies services for monetary compensation but does not include an inmate of a
    correctional institution or like institution or facility who participates
    inside the institution or facility in a work project or rehabilitation program;

workplace means any land, premises, location or
    thing at, upon, in or near which a worker works;

Mandatory
    selection of health and safety representative

8.
(1)

At a project or other workplace where
    no committee is required under section 9 and where the number of workers
    regularly exceeds five, the constructor or employer shall cause the workers to
    select at least one health and safety representative from among the workers at
    the workplace who do not exercise managerial functions.

Joint health
    and safety committee

Application

9.
(1)
    Subject to subsection (3), this section does not apply,

(a) to a constructor at a project at which work is
    expected to last less than three months; or

(b) to a prescribed employer or workplace or class
    of employers or workplaces.

Joint health and safety committee

(2) A
    joint health and safety committee is required,

(a) at a workplace at which twenty or more workers
    are regularly employed;

(b) at a workplace with respect to which an order
    to an employer is in effect under section 33; or

(c) at a workplace, other than a construction
    project where fewer than twenty workers are regularly employed, with respect to
    which a regulation concerning designated substances applies.

ANALYSIS

[27]

T
he
    appeal court judge
interpreted
    the words regularly employed in s. 9(2)(a) as encompassing only those workers
    in a traditional employment relationship.  Because the truck drivers are independent contractors, a traditional
    employment relationship does not exist between them and UIOL.  Thus, in his view, the truck drivers were not
    regularly employed for the purpose of determining whether the threshold of 20
    workers in s. 9(2)(a) had been met.

[28]

The
    appeal court judges interpretation of s. 9(2)(a) rested on two primary planks.
First,
he relied heavily on the
reasoning in
Taxi Taxi
that the mandatory committee
    structure of a JHSC contemplates a traditional employment relationship.  Practical considerations involved in forming,
    operating and maintaining such a committee are consistent with an environment
    in which an employer has regular employees who perform work at its
    workplace.  Second, he relied on the
    dictionary meaning of the
words
    regularly employed.


[29]

There
    is a good deal of force to the appeal court judges reasoning.  Nonetheless, in my view, he interpreted s.
    9(2)(a) incorrectly.  In excluding the
    truck drivers due to the nature of their employment relationship, the words regularly
    employed were interpreted in a narrow fashion, one that is inconsistent with
    the objectives, purpose and legislative scheme of the
OHSA.
Because the
OHSA
is a remedial public welfare
    statute intended to guarantee a minimum level of protection for the health and
    safety of workers, it is to be interpreted generously, rather than narrowly.  As this court directed in
Ontario (Ministry of Labour) v. Hamilton (City)
(2002), 58 O.R.
    (3d) 37, at para. 16:

When interpreting [the
OHSA
], it is important to bear in mind
    certain guiding principles.  Protective
    legislation designed to promote public health and safety is to be generously
    interpreted in a manner that is in keeping with the purposes and the objectives
    of the legislative scheme.  Narrow or
    technical interpretations that would interfere with or frustrate the attainment
    of the legislatures public welfare objectives are to be avoided.

[30]

With
    that exhortation in mind, I turn to consider how the words regularly employed
    in s. 9(2)(a) are to be interpreted.


Statutory Interpretation  the
    Guiding Principles

[31]

The
    modern approach to statutory interpretation is well known: it requires a contextual
    analysis.  Thus, a proper interpretation
    assesses the legislative provision in context, given the statutes
    purpose.  Insofar as the language of the
    provision permits, interpretations that are consistent with or promote the
    legislative purpose should be adopted while interpretations that defeat or
    undermine legislative purpose should be avoided.

[32]

Specifically,
    the court must examine: the language of the provision, the context in which it
    is used, and the purpose of the legislation: see
Blue Star Trailer Rentals Inc. and 407 E.T.R. Concession Co
.
    (2008), 91 O.R. (3d) 321 (C.A.), at para. 23.


The Language of the Provision

[33]

Recall the wording of
s. 9(2)(a) of the
OHSA
:

9.

(2) A joint health and safety committee is required,

(a) at a workplace at which twenty or more workers
    are regularly employed;

[34]

Section
    9(2)(a) requires a JHSC at a workplace at which twenty or more workers are
    regularly employed.  Worker is defined
    in s. 1(1) of the
OHSA
as a person
    who performs work or supplies services for monetary compensation.
[1]
Clearly, the truck drivers perform work or
    supply services for monetary compensation from UIOL so they are workers within
    the meaning of s. 9(2)(a) of the
OHSA
.  Indeed, UIOL has conceded throughout that the
    definition of worker includes employees, dependent contractors and
    independent contractors.

[35]

Thus,
    the question becomes, are the truck drivers regularly employed?  I will consider each word separately, beginning
    with the word employed.  Neither word
    is defined in the
OHSA
.

[36]

In
    my view, there can be no doubt that the truck drivers are employed by UIOL,
    within the meaning of that word in the
OHSA
.
     In reaching that conclusion, I start
    from a different point than the courts below, which began by considering the dictionary
    meaning of the word.

[37]

I
    accept that generally where words in a legislative provision are not defined it
    makes sense to start by examining the ordinary meaning or meanings of the words
    being interpreted: see
Blue Star Rentals
,
    at para. 24.  Thus, one might turn to the
    dictionary to find the ordinary meaning of the undefined word.  In my view, however, that approach is not the
    appropriate starting point in the present case because while employed is not
    defined in the
OHSA
, employer
    is.

[38]

Employer
    is defined in s. 1(1), in part, as a person who employs one or more workers or
    contracts for the services of one or more workers and includes a contractor or
    subcontractor who performs work or supplies services.  This court has held that the definition of
    employer in the
OHSA
includes the
    employer of an independent contractor: see
R.
    v. Wyssen
(1992), 10 O.R. (3d) 193, at paras. 8-13. UIOL concedes that it
    is an employer, given the definition of that term in the
OHSA
.

[39]

As
    UIOL is an employer of the truck drivers, within the meaning of the
OHSA
, it stands to reason that the truck
    drivers are employed by it.

[40]

I
    would add that there is nothing in the plain or ordinary meaning of the word
    employ that detracts from this interpretation.  The appeal court judge relied on the
    following dictionary definition of the word, the state of fact of being
    employed, especially for payment  to use or retain the services of (a person)
    especially in return for payment.  On
    that definition, the truck drivers are employed because UIOL uses or retains their
    services in return for payment.

[41]

Thus,
    the real question is whether the truck drivers are regularly employed by UIOL.

[42]

The
    appeal court judge set out the dictionary meaning of regular as  acting,
    done, recurring uniformly or calculably in time or manner, habitual constant 
    to be: normal, customary, or usual occurring at fixed or pre-arranged
    intervals.  On the record, it was normal
    or customary for UIOL to have between 30 and 140 truck drivers working for
    it.  Thus, on the dictionary definition
    of regular, UIOL regularly employed truck drivers.

[43]

UIOL
    argues that by using the words regularly employed in s. 9(2)(a), the
    legislature intended to distinguish between employees in traditional employment
    relationships and those in other types of employment relationships.  It contends that had the legislature intended
    that a JHSC be established in a workplace where twenty or more workers
    regularly
work
, regardless of whether they were regularly
employed
in that workplace, it would have chosen the word work rather than
    employed.

[44]

With
    respect, I do not find this argument persuasive.  On this argument, in order for s. 9(2)(a) to
    include independent contractors for the purpose of determining whether the
    threshold has been met, it should have been worded as follows:

A joint
    health and safety committee is required,

(a)
    at a workplace at which twenty or more workers regularly work.

[45]

Contrary
    to UIOLs submission, this wording would not simply make it clear that the
    legislature intended to capture independent contractors.  Instead, it would dramatically change the
    meaning of s. 9(2)(a) by requiring JHSCs only if 20 or more workers regularly
    work at a workplace, that is, if twenty or more workers regularly work at a
    particular workplace location.  Arguably,
    this would mean that s. 9(2)(a) would not apply to the many different dispersed
    and extended workplaces in Ontario, thereby depriving workers in such
    situations of the protections afforded by a JHSC.  There is nothing in the legislation to
    suggest that JHSCs should be limited in such a fashion  indeed, such a notion
    runs contrary to the purpose of the legislation, as discussed more fully
    below.

[46]

The
    OLRB has considered the meaning to be given to the words regularly employed
    in s. 9(2)(a) in two cases:
Taxi
    Taxi
and
Brewers Retail (Re)
, [1995] O.O.H.S.A.D. No. 20 (QL).
[2]
A word on those decisions is in order.

[47]

It
    will be recalled that in
Taxi Taxi
,
    the OLRB held that regularly employed in s. 9(2)(a) applies only to workers
    in traditional employment relationships.  This interpretation rested heavily on practical considerations involved
    in the establishment and operation of JHSCs.  During oral argument, we were told of the practical difficulties that
    employers face in establishing and maintaining JHSCs when their workforce consists
    of independent contractors, who often work on their own timetables and for a
    number of employers.  For example, an
    independent truck driver may work for an employer for only a short period of
    time.  If that truck driver is a member
    of a JHSC, he or she will be unavailable to fulfill the duties of the
    JHSC.  The employer will have to
    frequently recruit and train new members of the JHSC, a costly and
    time-consuming exercise.

[48]

I
    acknowledge these practical challenges.  However, it is clear that UIOL has been able to meet them as it
    established and has maintained a JHSC since the Order was made.

[49]

With
    respect,
Taxi Taxi
is wrongly
    decided.  The interpretation of
    regularly employed in
Taxi Taxi
is
    inconsistent with the definitions of worker and employer, both of which include
    independent contractors.  Moreover, it
    does not appear that a contextual analysis was undertaken in
Taxi Taxi
nor do the reasons in
Taxi Taxi
disclose a consideration of
    the purpose of the
OHSA
.

[50]

In
Brewers Retail
, the OLRB was required
    to decide whether s. 9(2)(a) applied to a dispersed workplace.  In that case, the workers were employees who
    operated from a retail store and a wholesale warehouse located at outlets in
    Sarnia.  A number of the employees
    associated with the warehouse were drivers.  They had a home base to which they reported for instructions,
    assignments and payroll, but they spent little or no time at the home base.  Nonetheless, the adjudicator held that these
    employees had to be included for the purpose of determining whether the 20-worker
    threshold had been met.  He noted that
    dispersed workplaces were commonplace for a number of groups of workers,
    including truck and bus drivers, and held that a dispersed workplace is not a
    reason to deny workers the benefit of a JHSC.

[51]

As
Brewers Retail
deals with employees
    (not independent contractors) at dispersed workplaces, it is not directly on
    point.  Its reasoning, however, supports
    the broader interpretation I would give to the words regularly employed in s.
    9(2)(a).  Just as a dispersed workplace
    is not a reason to deny workers the benefit of a JHSC, neither is the absence
    of a traditional employment relationship.  The narrow interpretation of regularly employed given by the courts
    below would have the effect of denying the benefits of JHSCs to all workers but
    those in a traditional employment relationship.

[52]

To
    conclude on this point, when the word employed is given the meaning warranted
    by the
OHSA
and the word regularly
    is given its ordinary meaning, the truck drivers are regularly employed by
    UIOL within the meaning of s. 9(2)(a).  As I will now explain, this interpretation of regularly employed is
    consistent with a contextual analysis and promotes the purpose of the
    legislation.


The Context

[53]

To
    state the obvious, s. 9(2)(a) is part of s. 9 of the
OHSA
.  A review of s. 9 is
    important, therefore, as it provides context when interpreting regularly
    employed in s. 9(2)(a).

[54]

Section
    9 of the
OHSA
mandates the establishment
    and maintenance of a JHSC in certain provincially regulated workplaces within
    Ontario.  JHSCs are intended to play a
    central role in achieving the objective of safe and healthy workplaces in
    Ontario.   They form an integral part of the internal
    responsibility system, the underlying philosophy of the
OHSA.
The concept of an
    internal responsibility system comes from the
Royal Commission on the Health and Safety of Workers in Mines
(Toronto:
    Ontario Ministry of the Attorney General, 1976), the genesis of the
OHSA
in its current form.

[55]

An
    internal responsibility system is one in which all participants in a workplace
    have a shared responsibility for health and safety.  In the procedural guide issued contemporaneously
    with the introduction of the
OHSA
(
Guide to the Occupational and Health and
    Safety Act
(Toronto: Ontario Ministry of Labour, 1978)) at p. 28, the
    concept of an internal responsibility system is described as follows:

The [OHSA] is based upon the principle that
    hazards can best be dealt with in the workplace itself through communication
    and cooperation between employers and workers.

Fundamental
    to the [OHSA] is the concept that employers and workers must share
    responsibility for occupational health and safety and that both must actively
    seek to identify hazards and develop responses to protect workers.  This internal responsibility system assumes
    assessment of the system itself by employers and workers through the
    appointment of health and safety committees and representatives and through
    regular inspections of the workplace.

[56]

Section
    9 also sets out the functions and powers assigned to the JHSC.  Pursuant to ss. 9(18),(23) and (31), a JHSC
    is statutorily mandated to do such things as identify potential workplace
    hazards, make recommendations to the employer and workers, conduct workplace
    inspections and investigate serious workplace incidents.

[57]

UIOL
    submits that s. 8 should also be considered when looking at s. 9(2)(a) in
    context.  I agree  reading a legislative
    provision in context means that the surrounding provisions and any other
    relevant provisions must be considered.

[58]

Section
    8(1) provides that in workplaces where a JHSC is not required and the number of
    workers regularly exceeds five, the constructor or employer must cause the workers
    to select at least one health and safety representative.  Section 8(1) refers to the broader group of
    workers, regardless of how they are employed or contracted for and regardless
    of who contracts or employs them.  UIOL submits
    that the legislature would have used the same language in s. 9(2)(a) had it
    intended that the threshold was met any time at least 20 workers were present.  Therefore, it says, the words regularly
    employed in s. 9(2)(a) must mean workers in a traditional employment
    relationship.

[59]

I
    do not accept this argument.  As I have
    already explained, use of the words regularly work instead of regularly
    employed would have changed the meaning of s. 9(2)(a) in a way that is
    inconsistent with the purpose of the
OHSA
.

[60]

The
OHSA
is built on the notion of the
    internal responsibility system.  It is
    clear that JHSCs play a critical role in that system.  JHSCs assist by increasing the ability of
    workers and employers to prevent and respond to dangerous and changing conditions.  Interpreting s. 9(2)(a) as requiring JHSCs
    only in workplaces in which employers and workers stand in a traditional
    employment relationship would seriously curtail the scope of s. 9(2)(a) and run
    contrary to the purpose of the
OHSA
.

[61]

I
    do accept UIOLs submission that s. 8 is evidence that the
OHSA
does not require that every workplace in Ontario have a
    JHSC.  Section 9(1), which exempts
    certain constructors and employers, and s. 9(3), which empowers the Minister to
    establish and maintain a JHSC despite ss. 9(1) and (2), reinforce that
    conclusion.

[62]

However,
    the fact that not every workplace is required to have a JHSC does not justify a
    narrow interpretation of the words regularly employed.  Nor does the fact that the mandatory
    committee structure for JHSCs is more easily fulfilled in workplaces where the
    workers are in traditional employment relationships, the rationale given in
Taxi Taxi
.  As has been noted, the
OHSA
is to be generously interpreted.  Furthermore, interpreting regularly
    employed as I have above, is contextually consonant with the vital role that JHSCs
    play as part of an internal responsibility system.


The Purpose of the OHSA

[63]

The
OHSA
is a remedial public welfare
    statute whose purpose is to guarantee a minimum level of health and safety
    protection for workers in Ontario.  This
    broad purpose must inform the interpretation of s. 9(2)(a) which requires the
    establishment of a JHSC, an important mechanism in achieving the legislative
    objective of enhanced worker safety.

[64]

Interpreting
    the words regularly employed to include the truck drivers makes sense
    contextually and supports the purpose of the legislation.  Conversely, reading in a requirement that s.
    9(2)(a) applies only to workplaces in which workers are in a traditional
    employment relationship with their employers would seriously curtail the scope
    of s. 9(2)(a) and limit the number of JHSCs that must be established and
    maintained.  The narrow interpretation
    would interfere with the attainment of the purpose of the
OHSA
.  It must be rejected in
    favour of the interpretation that does no violence to the plain meaning of the
    words regularly employed and that promotes worker safety, the purpose of the
    legislation.


Conclusion

[65]

Reading
    the words regularly employed in context and having regard to the purpose of
    the
OHSA
, although the truck drivers
    are independent contractors, they must be counted when determining whether the
    threshold requirement in s. 9(2)(a) has been met.

[66]

A
    final comment is in order.  Section
    9(2)(a) specifies that a JHSC is required at a workplace at which twenty or
    more workers are regularly employed.  This appeal decides that the truck drivers are workers who are
    regularly employed.  UIOL has conceded
    throughout that the UIOL office is a workplace as defined in the
OHSA
.  However, the question of whether the truck drivers are regularly employed
    
at
a workplace (emphasis added) was not decided in the courts below
    nor was it argued before us.  Thus,
    deciding the matter in issue on this appeal has not finally decided whether the
    offence has been made out.

DISPOSITION

[67]

Accordingly,
    I would allow the appeal.

[68]

However,
    rather than order a new trial, I would order a stay of proceedings.  UIOL promptly complied with the Order and
    established a JHSC.  It has maintained
    that committee.  Thus, this proceeding is
    moot insofar as UIOL is concerned.  The
    question of law decided by this appeal was novel and to the extent there was
    guidance on the point,
Taxi Taxi
favoured
    UIOLs position that it was not required to have a JHSC.  UIOL has gone through a trial and two
    appeals, at considerable expense.  In the
    circumstances, it is not in the public interest to order a second trial nor does
    the due administration of justice demand one.

[69]

In
    accordance with the order of Doherty J.A. dated December 21, 2009, in which he
    granted the Ministry leave to appeal, the Ministry shall pay UIOLs reasonable
    legal costs of the appeal.  If the
    parties are unable to agree on costs, they may make brief written submissions
    to the panel within fifteen days of the date of release of these reasons.

RELEASED:  JAN 18 2011
    (D.D.)

E. E. Gillese J.A.

I agree. Doherty J.A.

I agree. K. Feldman J.A.





[1]
The
    definition goes on to exclude inmates of correctional institutions and like
    facilities who participate inside the institution or facility in a work project
    or rehabilitation program.



[2]
Section
    57(1) of the
OHSA
empowers an
    inspector appointed under the
OHSA
to
    issue an order when the inspector finds that a section of the
OHSA
is being contravened.  Under s. 61 of the
OHSA
, an appeal from such an order lies to an occupational health
    and safety adjudicator appointed under s. 20(1).  Both
Taxi
    Taxi
and
Brewers Retail
came
    before the OLRB as a result of an appeal from an inspectors order, pursuant to
    s. 61 of the
OHSA
.


